703 N.W.2d 472 (2005)
PEOPLE v. WHITE.
Nos. 125312, 125314.
Supreme Court of Michigan.
September 21, 2005.

Application for Leave to Appeal
SC: 125312, 125314, COA: 249185, 249218.
By order of November 12, 2004, the application for leave to appeal was held in abeyance pending the decision in People v. Hendrick (Docket No. 126371). On order of the Court, the opinion having been issued on June 14, 2005, 472 Mich. 555, 697 N.W.2d 511 (2005), the application is again considered. The Court finds that the issue raised is now moot. Hence, the application is DENIED.